Citation Nr: 0818652	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable disability rating for service-
connected right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from November 1985 to May 
1993.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 2002 rating decision (mailed in 
September 2002) by the above Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a noncompensable 
(zero percent) disability rating for service-connected right 
ear hearing loss.  

In November 2005, the veteran testified before a Veterans Law 
Judge (VLJ) at a via videoconference hearing.  A transcript 
is associated with the claims file.  In January 2006, the 
case was remanded by the Board for additional evidentiary 
development.  In October 2006, the veteran was informed that 
the VLJ who had conducted the November 2005 hearing was no 
longer employed at the Board, and that he had the right to 
request another hearing.  In November 2006, the veteran 
indicated that he would like to attend a hearing before a VLJ 
at the RO.  The veteran's hearing was scheduled for July 
2007; however, he failed to report for the hearing and did 
not provide good cause why the hearing should be rescheduled.  
Therefore, no further attempts were made to schedule the 
veteran for another hearing with a VLJ, and the case was 
returned to the Board.  

In October 2007, the case was remanded by the Board in order 
for the veteran to be scheduled for a new VA examination.  
The veteran was afforded a VA examination in December 2007, 
and the case is now properly before the Board.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that an October 2003 VA audiological examination showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
(Hz) that averaged 44 decibels in the veteran's right ear, 
with speech recognition of 96 percent, corresponding to Level 
I hearing.  The evidence also demonstrates that a December 
2007 VA audiological examination showed pure tone thresholds 
in four frequencies from 1000 to 4000 Hz that averaged 54 
decibels in the veteran's right ear, with speech recognition 
of 100 percent, also corresponding to Level I hearing.  For 
purposes of the single-ear hearing loss rating, the veteran 
is deemed to have Level I hearing loss in his left ear 
because the right ear is not service connected.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for service-connected right ear hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85-4.87, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in January 2006 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  The Board also 
notes the RO sent the veteran a letter in March 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The initial notice letter was not sent to the veteran before 
the initial RO decision in this case.  The Board also notes 
the VCAA duty to notify has not been satisfied with respect 
to the additional requirements for an increased-compensation 
claim as recently delineated by the Court in Vazquez-Flores, 
supra.  We find, however, that the notice and timing errors 
did not affect the essential fairness of the adjudication 
because the January 2006 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice and timing errors 
non-prejudicial.  In this regard, the Board notes that, while 
the January 2006 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  

Subsequently, SSOCs dated in August 2006, January 2007, and 
January 2008 notified the veteran of the evidence that had 
been received in support of his claim and provided him with 
yet an additional 60 days to submit more evidence.  The SSOCs 
also discussed the evidence included in the record, provided 
him with the criteria necessary for entitlement to a higher 
disability rating for his service-connected hearing loss 
disability, and provided the reasons why his claim was being 
denied.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In sum, the 
Board finds that the post-adjudicatory notice and opportunity 
to develop the case during the extensive administrative 
appellate proceedings which led to the RO decision, and our 
decision herein, did not affect the essential fairness of the 
adjudication and rendered the notice and timing error non-
prejudicial.  See Vazquez-Flores, at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  He was afforded 
VA audiological examinations in May 2002, October 2003, and 
December 2007.  He also submitted audiological examinations 
conducted by private physicians in support of his claim.  The 
veteran was also provided an opportunity to set forth his 
contentions during a hearing before a Veterans Law Judge.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Entitlement to service connection for right ear hearing loss 
was established in October 1999, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.85, DC 6100, effective from January 7, 1999.  
In May 2001, the veteran requested an increased rating for 
his service-connected right ear hearing loss, asserting that 
his service-connected right ear hearing impairment warrants a 
compensable disability rating.  

The veteran's statements, as well the lay statements 
submitted in support of this claim, regarding the veteran's 
service-connected right hearing loss and the impact it has on 
his daily living have been duly noted by the Board.  However, 
with respect to the disability rating assigned for service-
connected right ear hearing loss, the Board notes that 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 20 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hz.  The 
rating schedule establishes eleven different 

auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code 
(DC) 6100 (2007).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of Level I.  
38 C.F.R. § 4.85(f).  In this regard, the Board notes that 
any left ear hearing impairment the veteran experiences is 
not service-connected and, hence, for purposes of rating 
service-connected hearing loss in the right ear, the left ear 
is deemed to have no hearing impairment.  

Summary information accompanying the rating criteria for 
evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," they do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz.  Id.  

In evaluating the merit of the veteran's claim, the Board 
notes that the most competent and probative evidence of 
record consists of VA examinations conducted in October 2003 
and December 2007.  The results of the October 2003 
audiological examination indicate there was an average pure 
tone threshold in the veteran's right ear of 44 decibels, 
with speech recognition of 96 percent.  VA audiological 
examination in December 2007 revealed an average pure tone 
threshold of 54 decibels, with speech recognition of 100 
percent.  Evaluating these test scores using Table VI shows 
that the veteran's hearing acuity is at Level I in his right 
ear and, as discussed above, for purposes of the single-ear 
hearing loss rating, is deemed to have Level I hearing loss 
in his left ear (because the left ear is not service-
connected).  This results in a noncompensable (zero percent) 
disability rating under Diagnostic Code 6100.  




The Board has also considered the veteran's service-connected 
left ear hearing loss under 38 C.F.R. § 4.86, for exceptional 
patterns of hearing impairment.  However, the evidence of 
record does not show that the veteran's right ear hearing 
loss fits the requirements of an unusual pattern of hearing 
impairment because he does not have a pure tone threshold of 
55 decibels or more in all four frequencies in his right ear.  
Therefore, 38 C.F.R. § 4.86 is not for application in this 
case.  

The Board notes that audiological examinations conducted by 
private physicians in April 2000 and April 2006 are included 
in the claims file.  However, neither examiner transcribed 
the results, and the Board may not infer the results from a 
graph.  Therefore, while the Board can observe these results, 
it would be speculative to conclude what the actual hearing 
levels are.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The veteran was also afforded a VA audiological 
examination in May 2002; however, the test results were of 
questionable validity, as variable responses were obtained 
when doing pure tone threshold testing.  

Therefore, the most competent and probative evidence of 
record shows the veteran's service-connected right ear 
hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, 
is entitled to a zero percent evaluation, and no more.  In 
order to be assigned a 10 percent disability rating, the 
veteran would need at least Level III in one ear and Level IV 
in the other.  The pertinent evidence of record does not 
reflect that level of disability.  

The Board has considered whether the veteran was entitled to 
a staged rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  See Hart, 
supra.  However, the longitudinal record in this case 
discloses that, at no time since the filing of the veteran's 
claim for an increased rating, in May 2001, has his hearing 
loss disability been more disabling than as currently rated 
under the present decision.




We find that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for a compensable disability rating for the 
veteran's service-connected right ear hearing loss, the 
benefit-of-the-doubt doctrine is inapplicable, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a compensable disability rating for service-
connected right ear hearing loss is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


